Justice EAKIN,
concurring and dissenting.
I join the majority’s holding that "witnesses’ recanted out-of-court statements to police were sufficient to sustain Appellant’s convictions. However, I find no error in denying the admission of the co-defendant’s “confession;” that hearsay statement was inadmissible because the trial court specifically found it to be unreliable and untrustworthy. See Trial Court Opinion, 5/11/07, at 5-6. To be admissible under our Rules of Evidence, there had to be a finding of the exact opposite — hence, there was no abuse of discretion in denying its admission.
Appellant argues his co-defendant Walker’s confession made to police should have been admitted under the statement against interest exception to hearsay exclusion under Pa.R.E. 804(b)(3). The relevant portion of this rule provides:
(3) Statement against interest. A statement which was at the time of its making so far contrary to the declarant’s pecuniary or proprietary interest, or so far tended to subject the declarant to civil or criminal liability, or to render invalid a claim by the declarant against another, that a reasonable person in the declarant’s position would not have made the statement unless believing it to be true. In a criminal case, a statement tending to expose the declarant to criminal liability is not admissible unless corroborating circumstances clearly indicate the trustworthiness of the statement.
Pa.R.E. 804(b)(3) (emphasis added).
We must remember admissibility is determined using an abuse of discretion standard. It is well-settled that:
The admissibility of evidence is within the sound discretion of the trial court, wherein lies the duty to balance the evidentiary value of each piece of evidence against the dangers of unfair prejudice, inflaming the passions of the jury, or confusing the jury. We will not reverse a trial court’s decision concerning admissibility of evidence absent an abuse of the trial court’s discretion.
Commonwealth v. Flor, 606 Pa. 384, 998 A.2d 606, 623 (2010) (citations omitted). “[A]n abuse of discretion is not merely an error of judgment. Rather, discretion is abused when the law is overridden or misapplied, or the judgment exercised is manifestly unreasonable, or the result of partiality, prejudice, bias, or ill-will, as shown by the evidence or the record.” Id., at 620 (citation omitted).
Appellant makes no argument the trial court abused its discretion in this finding, and I find no abuse of discretion here. Clearly, the statement at issue tended to expose the declarant to criminal liability— though it tried to minimize the declarant’s involvement, it was still a confession to a crime — thus, Pa.R.E. 804(b)(3) would facially allow admission, but in a criminal case, the rule requires more — specifically, *1198a finding of trustworthiness indicated by corroborating circumstances. The trial court did not find such circumstances in this case, and in fact found just the opposite.
The trial court pointed out that Walker’s confession was completely contradictory to the statements he made under oath during his guilty plea colloquy. The majority does not address the trial court’s finding or the inconsistency between the confession and the colloquy. The trial court determined this contradiction negated any indicia of reliability or trustworthiness in the prior statement. While my colleagues stress the fact declarant had been given Miranda warnings, this hardly demands a trial judge give credit to that which follows. At best an abstract and neutral factor, Miranda warnings do not make that which follows trustworthy, and I suggest we not suggest such a thing. People lie to police all the time, warnings or no warnings, and I see no abuse of discretion in crediting statements to a court under oath rather than semi-exculpatory statements to police. An appellate court is in no position to second-guess this finding.
I further distance myself from any notion that the trustworthiness of a hearsay statement is properly measured by what is actually against penal interests — trustworthiness depends on what is reasonably believed to be against interest. A statement that minimizes one’s participation may be perceived as limiting incrimination, rather than being incriminating — the factors relevant to trustworthiness must be measured in context. The dissent of Judge Klein, cited in some detail by my colleagues, seem to ignore this point, speaking largely of actual legal harm rather than whether the declarant believes he is helping or hurting himself. Admissibility turns on the belief of the declarant, not the legal reality established by parsing the rules of hearsay evidence — if they are indecipherable to law students and practitioners, they have no place in evaluating the motivations of others.
I see no abuse of discretion in the trial court’s determination that Walker’s statements were inadmissible, and I would affirm the Superior Court. Accordingly, I respectfully dissent from granting Appellant a new trial.